UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6496


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARIUS DEMON BAIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:06-cr-00073-D-1)


Submitted: February 26, 2021                                      Decided: March 19, 2021


Before NIEMEYER and MOTZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darius Demon Bain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darius Demon Bain appeals the district court’s order denying his motion for a

sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404(b),

132 Stat. 5194, 5222.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Bain,

No. 7:06-cr-00073-D-1 (E.D.N.C. Apr. 6, 2020). We dispense with oral argument because

the facts and legal conclusions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2